DETAILED ACTION
Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed 7/24/2020 is a national stage entry of PCT/US2019/016231, with an International Filing Date of 2/1/2019. PCT/US2019/016231 claims Priority from Provisional Application 62/625,652, filed 2/2/2018.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 states “other thiol-reactive compound” in the context of being similar to N-acetylecysteine (NAC). Applicant doesn’t define “other thiol-reactive compound” at any point in the specification. Applicant gives some information stating, “thiol-reactive compounds, such as OKN007,” Page 3, Line 19. Without having a definition, it’s unclear the metes and bounds of compounds within the scope of the language in the claim.  
The structure of NAC:

    PNG
    media_image1.png
    152
    169
    media_image1.png
    Greyscale

The structure of OKN007:

    PNG
    media_image2.png
    368
    635
    media_image2.png
    Greyscale



Claim Objections
Claim 15 has a typo, states “futher” in the first line.

Claim Rejections - 35 USC § 112(b)
Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 10 states, “[t]he method of claim 1, further comprising treating said subject with a statin or other cholesterol reducing agent, such as PCSK9 inhibitor, an anti-diabetic medication, such as metformin, an anti-hypertensive agent, such as a beta-blocker, a calcium blocker, a nitrate, digoxin, a diuretic, an ACE inhibitor, a thiol-reactive compounds, such as OKN007, an anti-oxidant, such as an Nrf2/HO-1 enhancer, a ROS scavenger, or an anti-inflammatory agent, such as anti-IL1β, anti-TNFα.”
Instant claim 15 states, “[t]he method of claim 1, futher comprising measuring platelet activation and release of factors, such as TGF-β1, activation and their signaling components as biomarkers for predicting different stages of aortic stenosis or procoagulant stages in humans where high shear force (hemodynamix of blood flow pattern change in the vasculature, mechanical stain in tissues/cells) is observed.”
These examples and preferences lead to confusion over the intended scope of a claim. In this instance it is not clear whether the claimed narrower range is a limitation, as such claims 10 and 15 are indefinite as the metes and bounds of the claim scope is unclear.

Claim Rejections - 35 USC § 112(b)
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 states, “said inhibitor of TGF-β activation and signaling.”
“14. The method of claim 1, wherein administration of NAC or other thiol-reactive compound, and/or said inhibitor of TGF-β activation and signaling results in one or more of blocking platelet reactivity, blocking release and activation of factors responsible for inducing aortic stenosis and organ fibrosis and hypercoagulable states.”
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foltz et al. “N-acetylcysteine prevents electrical remodeling and attenuates cellular hypertrophy in epicardial myocytes of rats with ascending aortic stenosis,” Basic Res Cardiol (2012) 107:290.
Claim 1 states, a method of treating aortic stenosis in a subject comprising administering to said subject an effective amount of N-acetylecysteine (NAC) or other thiol-reactive compound.
Foltz treated rats with ascending aortic stenosis with NAC, 1.0 ± 0.1 g /(kg BW) per day. The treatment was daily. The animals were pretreated for 7 days, followed by 7 days post. 
Claim 2 required non-human, Foltz treated rats.
Claim 4 requires oral admin, Foltz teaches oral admin in the drinking water.
Claim 5 requires 0.01 to 4 g/kg/day, Foltz teaches 1 g/kg/day.
Claim 13 requires daily admin, Foltz teaches daily admin for 14 days.
Claims 1-2, 4-5, 13 are anticipated by Foltz.

Claim Rejections - 35 USC § 102
Claims 1-2, 4-5, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reyes et al. “N-Acetylcysteine Influence on Oxidative Stress and Cardiac Remodeling in Rats During Transition from Compensated Left Ventricular Hypertrophy to Heart Failure,” Cell Physiol Biochem 2017; 44:2310-2321.
Claim 1 states, a method of treating aortic stenosis in a subject comprising administering to said subject an effective amount of N-acetylecysteine (NAC) or other thiol-reactive compound.
Reyes treated rats with aortic stenosis with NAC. The treatment was daily. The animals were given 120 mg/kg/day for eight weeks.
Claim 2 required non-human, Reyes treated rats.
Claim 4 requires oral admin, Reyes teaches oral admin in chow.
Claim 5 requires 0.01 to 4 g/kg/day, Reyes teaches 120 mg/kg/day.
Claim 13 requires daily admin, Reyes teaches daily admin for 8 weeks.
Claims 1-2, 4-5, 13 are anticipated by Reyes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Foltz et al. “N-acetylcysteine prevents electrical remodeling and attenuates cellular hypertrophy in epicardial myocytes of rats with ascending aortic stenosis,” Basic Res Cardiol (2012) 107:290; in view of Miller et al. US 2015/0328235 A1 published November 19, 2015.
Foltz teaches the effects of the antioxidant N-acetylcysteine (NAC) on the cellular cardiac electrophysiology of female Sprague–Dawley rats with ascending aortic stenosis (AS). Rats were treated with NAC (1 g/kg body weight). Foltz demonstrate that NAC treatment does not only attenuate pressure overload-induced cardiac hypertrophy, but also prevents electrical remodeling in the heart. The effect of NAC differed between the regions that were examined: changes in electrophysiological parameters were prevented in epicardial myocytes of NAC-treated AS animals and hypertrophy was attenuated.
Regarding Claim 3, Foltz discloses the method of claim 1, but fails to explicitly disclose wherein said subject is a human. However, Mayo is in the field of treating calcified aortic valve stenosis (Miller, Abstract), and teaches wherein said subject is a human (Miller, Para. [0009] the mammal treated is human). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foltz to include wherein said subject is a human as taught by Miller. The motivation would have been to slow progression of aortic sclerosis to calcific aortic valve stenosis in humans thereby allowing patients to live longer and happier lives (Miller, Para. [0007)).
Regarding Claim 6, Foltz discloses the method of claim 1, but fails to explicitly disclose wherein the aortic stenosis is mild. However, Miller is in the field of treating calcified aortic valve stenosis (Miller, Abstract), and teaches wherein the aortic stenosis is mild (Miller, Para. [0047] patients with mild aortic stenosis treated). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foltz to include wherein the aortic stenosis is mild as taught by Miller. The motivation would have been to slow the progression of calcific aortic valve stenosis, thereby allowing patients to live longer and happier lives (Miller, Para. [0007)).
Regarding Claim 7, Foltz discloses the method of claim 5, but fails to explicitly disclose wherein the aortic stenosis is moderate. However, Miller is in the field of treating calcified aortic valve stenosis (Miller, Abstract), and teaches wherein the aortic stenosis is moderate (Miller, Para. [0047] patients with mild to moderate aortic stenosis treated). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foltz to include wherein the aortic stenosis is moderate as taught by Miller. The motivation would have been to slow the progression of calcific aortic valve stenosis, thereby allowing patients to live longer and happier lives (Miller, Para. (0007]).
Regarding Claim 8, Foltz discloses the method of claim 5, but fails to explicitly disclose wherein the aortic stenosis is severe. However, Miller is in the field of treating calcified aortic valve stenosis (Miller, Abstract), and teaches wherein the aortic stenosis is severe (Miller, Para. [0048] patients with severe aortic stenosis treated). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foltz to include wherein the aortic stenosis is severe as taught by Miller. The motivation would have been to slow the progression of calcific aortic valve stenosis, thereby allowing patients to live longer and happier lives (Miller, Para. [0007]).

Claim Rejections - 35 USC § 103
Claims 1-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foltz et al. “N-acetylcysteine prevents electrical remodeling and attenuates cellular hypertrophy in epicardial myocytes of rats with ascending aortic stenosis,” Basic Res Cardiol (2012) 107:290; and Miller et al. US 2015/0328235 A1 published November 19, 2015 as applied to claims 1-8 and 13 above; in further view of Freyman et al. US 2009/0069789 A1 published March 12, 2009.
Foltz teaches the effects of the antioxidant N-acetylcysteine (NAC) on the cellular cardiac electrophysiology of female Sprague–Dawley rats with ascending aortic stenosis (AS). 
Miller makes it clear to treating humans with AS.
These two references however do not teach adding a second treatment modality (Claim 10) or performing a valve repair.
Regarding Claim 10, Foltz and Miller disclose a method of claim 1, but fails to explicitly disclose wherein further comprising treating said subject with a statin. Freyman notes [0020] In embodiments that concern methods of treating a valve disease in a subject, a pharmaceutically effective amount of a therapeutic agent is administered to the subject using the therapeutic agent delivery devices of the present invention. The therapeutic agent can be any therapeutic agent that is known or suspected to be of benefit in the treatment or prevention of valve disease in a subject. Non-limiting examples of such therapeutic agents include rapamycin, paclitaxel, sirolimus, statins, angiotensin converting enzyme (ACE) inhibitors, PPAR agonists, anti-inflammatory agents, anti-stenotic agents, antibiotic agents, atorvastatin, quinapril, and nitric oxide-enhancing agents. The motivation would have been to slow the progression of aortic valve stenosis, thereby treating the patients with the disease.
Regarding Claim 11, Foltz and Miller disclose a method of claim 1, but fails to explicitly disclose wherein further comprising treating said subject with an aortic valve repair. Freyman notes at [0006] with more serious disease can be treated with therapeutic agents, such as ACE inhibitors, antiarrhythmics, antibiotics, anticoagulants, diuretics, and inotropic agents. Not uncommonly, oral therapeutic agent therapy is ineffective. Other therapeutic options are available, including mechanical dilation of the aortic valve (valvuloplasty), surgical repair of the valve, or valve replacement surgery may be needed. Each of these more invasive procedures is associated with a significant risk of complications. Patients with severe disease typically require surgical replacement of the valve.
As such taking all necessary measures to insure treatment of the disease one would be motivated to use the common methods of treating AS, including adding surgical repair of the valve. As such the instant claims were prima facie obvious at the time of filing.
In regards to claim 9, requiring “ wherein said aortic stenosis is caused by age-related progressive fibrosis, calcification of a congenital bicuspid aortic valveunicaspid valves with unknown causes, acute rheumatic fever, post-inflammatory responses, Fabry disease, systemic lupus erythematosus, Paget disease, high blood uric acid levels, infection, mixed aortic valve diseases, including aortic regurgitation and aortic valve fusion after LVAD implantation in heart failure patients, and hypertension-induced cardiac pressure overload,” Applicant has not shown that the underlying cause of the disease is significant to the treatment of the AS. As such without a showing that the cause is relevant, these claims are obvious as the generalized treatment of AS would obviously encompass AS caused by these underlying causes. 
In regards to claim 12, requiring “wherein treating comprises slowing, mitigating or preventing the progression of said aortic valve stenosis,” this is inherent to administering NAC to a patient with AS. Applicant has not shown any cases in which the administration of NAC would not treat the patient, as such this is an inherent outcome to treatment.
In regards to claim 14, requiring “wherein administration of NAC or other thiol-reactive compound, and/or said inhibitor of TGF-3 activation and signaling results in one or more of blocking platelet reactivity, blocking release and activation of factors responsible for inducing aortic stenosis and organ fibrosis and hypercoagulable states,” this is inherent to administering NAC to a patient with AS. Applicant has not shown any cases in which the administration of NAC would not result in the physical effect derived from the structure of NAC in the patient, as such this is an inherent outcome to treatment.
In regards to claim 16, requiring “evaluating disease progression concurrent with time of treatment and the stage of disease (pathological fibrosis/calcification),” this is understood as a mental step as evaluating is performed by observation. The animals and patients would be observed for disease progression.

Claim Rejections - 35 USC § 103
Claims 1-8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Foltz et al. “N-acetylcysteine prevents electrical remodeling and attenuates cellular hypertrophy in epicardial myocytes of rats with ascending aortic stenosis,” Basic Res Cardiol (2012) 107:290; and Miller et al. US 2015/0328235 A1 published November 19, 2015 as applied to 1-8 and 13 above in further view of Chow US 2004/0131500 A1 published July 8, 2004.
Foltz teaches the effects of the antioxidant N-acetylcysteine (NAC) on the cellular cardiac electrophysiology of female Sprague–Dawley rats with ascending aortic stenosis (AS). Rats were treated with NAC (1 g/kg body weight). Foltz demonstrate that NAC treatment does not only attenuate pressure overload-induced cardiac hypertrophy, but also prevents electrical remodeling in the heart. The effect of NAC differed between the regions that were examined: changes in electrophysiological parameters were prevented in epicardial myocytes of NAC-treated AS animals and hypertrophy was attenuated. Miller teaches treating humans and treating all forms of AS, mild to severe.
These references do not teach “measuring platelet activation” in the patient. However, a measurement of a cardiac marker, without any significance to the method. That is the measuring step doesn’t alter or inform the administration of NAC, the two steps are simply performed on the same patient. As such the Chow reference teaches measuring platelet activation in patients with stenosis, which causes shear stress. 
Chow teaches a method and apparatus are disclosed for measuring platelet activation in a whole blood matrix under physiological conditions and independent of the activation of a coagulation cascade in the plasma. Chow states the severity and quantity of thrombus formation increases as shear force and turbulence flow increases. The transition from a high-shear, accelerating flow at the point of stenosis to a downstream region where blood components are thereby exposed to decelerating forces and the formation of larger static pools of re-circulation regions is a unique fluid characteristic of the diseased artery. Activation of platelets and leukocytes may occur at the accelerating stream, but thrombus formation tends to proceed more rapidly in low shear stress areas, such as vessel bifurcation points.
A person of ordinary skill in the art looking to treat a patient would have a reasonable expectation of success in performing two unrelated methods, to evaluate patients with cardiac issues. As such the instant invention was prima facie obvious at the time of filing.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629                     

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629